Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 4, 6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (US Pub. No. 2016/0299240 A1).
With regards to claims 1 and 8, Cho discloses a nuclear medicine diagnosis apparatus 100 (Figures 1 and 3) comprising: a scintillator 202, 204 configured to emit self-radiation [0086]; storage configured to store first detection efficiency correction data that is generated based on an external radiation source or a simulation [0086] and configured to store first detection efficiency data per scintillator that is calculated based on radiation that is emitted from the scintillator 202, 204 [0082] –[0088]; and processing circuitry 111 configured to calculate second detection efficiency data per scintillator that is calculated based on radiation that is emitted from the scintillator 202, 204, and generate second detection efficiency correction data based on the first detection efficiency correction data, the first detection efficiency data, and the second detection efficiency data [0082] –[0088] (Abstract).
With regards to claim 2, Cho discloses the scintillator 202, 204 is configured to emit gamma rays that are emitted from lutetium (i.e., LSO) as the self-radiation [0033].
With regards to claim 3, Cho discloses the first detection efficiency correction data is data that is generated based on radiation that is emitted from a radiation source that is arranged in a gantry; and the first detection efficiency data and the second detection efficiency data are data that is calculated based on data representing single photon detection events of the radiation that is emitted from the scintillator [0026]- [0028]..
With regards to claim 4, Cho discloses the processing circuitry 111 is configured to calculate a variation in a crystal efficiency based on radiation from the scintillator 202, 204 and, based on the calculated variation in the crystal efficiency, perform an abnormality sensing process [0082].
With regards to claim 6, Cho discloses the nuclear medicine diagnosis apparatus 100 is configured to automatically measure radiation emitted from the scintillator 202, 204, and the processing circuitry 111 is configured to automatically calculate the second detection efficiency data based on radiation that is emitted from the scintillator202, 204  and that is measured automatically, and automatically generate the second detection efficiency correction data based on the calculated second detection efficiency data [0022] [0033].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Wollenweber et al. (US Pub. No. 2005/0242288 A1).
With regards to claim 5, Cho discloses the claimed invention according to claim 1, absent some degree of criticality, the recitation that the processing circuitry is configured to generate the first detection efficiency correction data by generating a look-up table by a Monte Carlo simulation is considered an obvious matter of design choice involving routine skill of the art. For example, Wollenweber discloses a method and system for normalization of a pet system. The method may be performed, for example, by processor 236 on data arrays 240 as a part of the image reconstruction process. Data may be obtained by direct calculation using an analytic model. Further, this data may be predicted through Monte Carlo simulation of a scan, or through a combination of an analytic model and simulations [0024] (Abstract).   
In view of the utility, to include an improved normalization process, it would have been obvious to a person of ordinary skill of the art at the time the invention was made to modify Cho to include Wollenweber.  

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Joung (US Pub. No. 2018/0149763 A1).
With regards to claim 7, Cho discloses the claimed invention according to claim 1, absent some degree of criticality, the recitation that wherein the nuclear medicine diagnosis apparatus is configured to measure the radiation that is emitted from the scintillator in an idle time of the nuclear medicine diagnosis apparatus is considered an obvious matter of design choice involving routine skill of the art. For example, Joung discloses a stabilization method for radiation detector wherein the auto-stabilization calibration of a scintillator-based radiation detector is repeatedly performed when the detector system is in the idle state (Abstract) [0059].
In view of the utility, to include an improved normalization process, it would have been obvious to a person of ordinary skill of the art at the time the invention was made to modify Cho to include Joung.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975. The examiner can normally be reached M-F (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571) 272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/DJURA MALEVIC/Examiner, Art Unit 2884